DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 21-23, 25-26, 29-33, 35-36, and 39-40 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Karaoguz et al. US patent Publication No. 2004/0133701.

	Regarding Claims 21 and 31, Karaoguz discloses a method and system for providing video content, the method comprising: receiving a signal indicative of a display resolution of a display device [Figure 2 & 0043-0045; End-user devices (e.g., a PDA, an MPS with a TV display, a PC with a monitor, etc.) may have different capabilities based on certain digital media parameters such as, for example, display resolution, …In step 201, an end-user device on a media exchange network updates a device capability profile within the end-user device on a media exchange network]; communicating information about the display resolution of the display device to a remote server [0045; In step 202, the end-user device sends the device capability profile to a media source device on the media exchange network..]; receiving the video content from the remote server in a format based on the display resolution [0032-0033, & 0049-0051]; and causing to be displayed on the display device the video content in the format [0045; In step 203, the media source device adapts digital parameters of media content in a channel associated with the end-user device based on the information in the device capability profile to generate adapted media content in the channel. In step 204, the media source device pushes the channel to the end-user device via the media exchange network. In step 205, the end-user device consumes (e.g., displays, plays, etc.) the adapted media content of the channel].

	Regarding Claims 22 and 32, Karaoguz discloses a method and system wherein the format comprises a high-definition television (HDTV) format [0044; an MPS of a first end-user on a media exchange network may include a high definition television (HDTV) display capability].

Regarding Claims 23 and 33, Karaoguz discloses a method and system wherein the display device comprises an HDTV television [0044].

Regarding Claims 25 and 34, Karaoguz discloses a method and system, wherein the signal comprises a type of the display device [0044; an MPS of a first end-user on a media exchange network may include a high definition television (HDTV) display capability. An MPS of a second end-user on the media exchange network may include a standard TV display capability. A PC of a third end-user on the media exchange network may include an SVGA PC monitor display capability].

Regarding Claims 26 and 36, Karaoguz discloses a method and system wherein the signal comprises display capability parameters [0043-0044].

Regarding Claims 29 and 39, Karaoguz discloses a method and system wherein further comprising: monitoring the display device for a change of the signal; and communicating information about the change of the signal of the display device to the remote server [0046; a user at the 2.sup.nd home 108 has just upgraded the MPS 106 to include HDTV capability. The user at the 2.sup.nd home 108 updates a device capability profile stored in the MPS 106 to indicate the HDTV capability. The MPS 106 then automatically sends the updated device capability profile to the MPS 102 at the 1.sup.st home 104 over the media exchange network 100. The user of the MPS 102 at the 1.sup.st home 104 desires to send a channel including a file of digital video to the user at the 2.sup.nd home 108.]

Regarding Claims 30 and 40, Karaoguz discloses a method and system further comprising: receiving video content from the remote server in another format based on the change of the signal; and causing to be displayed on the display device the video content in another format [0046; The MPS 102 reads the updated device capability profile and proceeds to adapt the resolution and image size parameters of the digital video media in the channel to take advantage of the HDTV capability of the MPS 106. The MPS 102 then pushes the adapted channel with the adapted digital video media to the MPS 106 over the media exchange network. As a result, the user of the MPS 106 at the 2.sup.nd home 108 may view the adapted digital video file while taking advantage of the maximum display capability (i.e., the HDTV capability) of the MPS 106]]

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 24, 27-28, 34, and 37-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karaoguz et al. US patent Publication No. 2004/0133701 in view of Stone US Patent Publication No. 2005/0120384.



Regarding Claims 27 and 37, the combination of Karaoguz, and Stone disclose the method and system further comprising: sending an instruction to interrogate the display device to determine the signal [Stone 0028; the television terminal 103 may communicate with the HDTV appliance 104 via an I2C bus 123 and read the HDTV appliance's EDID data 124- reading is the same as "interrogating" here because the television terminal 103 is performing further functions based on the information it reads from the HDTV appliance's EDID data 124].

Regarding Claims 28 and 38, the combination of Karaoguz, and Stone disclose the method and system wherein the receiving the signal is performed after the sending the instruction to interrogate the display device [Karaoguz 0046]. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 21-23, 25-26, 29-33, 35-36, and 39-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,832,765 in view of Karaoguz et al. US patent Publication No. 2004/0133701.

Regarding Claims 21 and 31 of the instant invention, Claim 1 of U.S. Patent No. 8,832,765 recites   method and system for providing video content, the method comprising: receiving a signal indicative of a display resolution of a display device; communicating information about the display resolution of the display device to a remote server.
The method of Claims 1 and 2 of U.S. Patent No. 8,832,765 differs from Claims 21 and 31 of the instant invention in that it fails to disclose a method and system comprising: receiving the video content from the remote server in a format based on the display resolution; and causing to be displayed on the display device the video content in the format.
In an analogous art, Karaoguz discloses a method and system comprising: communicating information about the display resolution of the display device to a remote server [0045; In step 202, the end-user device sends the device capability profile to a media source device on the media exchange network..]; receiving the video content from the remote server in a format based on the display resolution [0032-0033, & 0049-0051]; and causing to be displayed on the display device the video content in the format [0045; In step 203, the media source device adapts digital parameters of media content in a channel associated with the end-user device based on the information in the device capability profile to generate adapted media content in the channel. In step 204, the media source device pushes the channel to the end-user device via the media exchange network. In step 205, the end-user device consumes (e.g., displays, plays, etc.) the adapted media content of the channel].
Therefore, it would have been obvious to modify the method of Claims 1 and 2 of the U.S. Patent No. 8,832,765 with Karaoguz’s teachings to adapt media content based upon the device profile of 

Regarding Claims 22 and 32, the combination of U.S. Patent No. 8,832,765 and Karaoguz discloses a method and system wherein the format comprises a high-definition television (HDTV) format [U.S. Patent No. 8,832,765 Claim 4].

Regarding Claims 23 and 33, the combination of U.S. Patent No. 8,832,765 and Karaoguz discloses a method and system wherein the display device comprises an HDTV television [U.S. Patent No. 8,832,765 Claim 6].

Regarding Claims 25 and 34, the combination of U.S. Patent No. 8,832,765 and Karaoguz discloses a method and system, wherein the signal comprises a type of the display device [Karaoguz 0044; an MPS of a first end-user on a media exchange network may include a high definition television (HDTV) display capability. An MPS of a second end-user on the media exchange network may include a standard TV display capability. A PC of a third end-user on the media exchange network may include an SVGA PC monitor display capability].

Regarding Claims 26 and 36, the combination of U.S. Patent No. 8,832,765 and Karaoguz discloses a method and system wherein the signal comprises display capability parameters [Karaoguz 0043-0044].

Regarding Claims 29 and 39, the combination of U.S. Patent No. 8,832,765 and Karaoguz discloses a method and system wherein further comprising: monitoring the display device for a change a user at the 2.sup.nd home 108 has just upgraded the MPS 106 to include HDTV capability. The user at the 2.sup.nd home 108 updates a device capability profile stored in the MPS 106 to indicate the HDTV capability. The MPS 106 then automatically sends the updated device capability profile to the MPS 102 at the 1.sup.st home 104 over the media exchange network 100. The user of the MPS 102 at the 1.sup.st home 104 desires to send a channel including a file of digital video to the user at the 2.sup.nd home 108.]

Regarding Claims 30 and 40, the combination of U.S. Patent No. 8,832,765 and Karaoguz discloses a method and system further comprising: receiving video content from the remote server in another format based on the change of the signal; and causing to be displayed on the display device the video content in another format [Karaoguz 0046; The MPS 102 reads the updated device capability profile and proceeds to adapt the resolution and image size parameters of the digital video media in the channel to take advantage of the HDTV capability of the MPS 106. The MPS 102 then pushes the adapted channel with the adapted digital video media to the MPS 106 over the media exchange network. As a result, the user of the MPS 106 at the 2.sup.nd home 108 may view the adapted digital video file while taking advantage of the maximum display capability (i.e., the HDTV capability) of the MPS 106]]

 Claims 24, 27-28, 34, and 37-38 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,832,765 in view of Karaoguz et al. US patent Publication No. 2004/0133701 in further view of Stone US Patent Publication No. 2005/0120384.

Regarding Claims 24 and 34, the combination of U.S. Patent No. 8,832,765 and Karaoguz discloses the method and system of Claims 21 and 31, respectively, but fails to disclose the method and 

Regarding Claims 27 and 37, the combination of U.S. Patent No. 8,832,765, Karaoguz, and Stone disclose the method and system further comprising: sending an instruction to interrogate the display device to determine the signal [Stone 0028; the television terminal 103 may communicate with the HDTV appliance 104 via an I2C bus 123 and read the HDTV appliance's EDID data 124- reading is the same as "interrogating" here because the television terminal 103 is performing further functions based on the information it reads from the HDTV appliance's EDID data 124].

Regarding Claims 28 and 38, the combination of U.S. Patent No. 8,832,765, Karaoguz, and Stone disclose the method and system wherein the receiving the signal is performed after the sending the instruction to interrogate the display device [Karaoguz 0046]. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
It includes Minne US Patent Publication No. 2005/0138654, Neogi US Patent Publication No. 2005/0278733 and Sakai EP-1259072-A1.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHAR AQIL RIAZ/Examiner, Art Unit 2424